FEG DIRECTIONAL ACCESS FUND LLC AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT of FEG Directional Access Fund LLC (the “Company”) is made effective as of April 1, 2013 by and among each Director, whether a signatory hereto or who otherwise agrees to be bound by the terms hereof and serve as Director, the Investment Manager as “Initial Member”, and each person hereinafter admitted to the Company and reflected on the books of the Company as a Member. W I T N E S S E T H : WHEREAS, the Company heretofore has been formed as a limited liability company under the Delaware Limited Liability Company Act, pursuant to the Certificate dated as of February 1, 2010 and filed with the Secretary of State of the State of Delaware on February 3, 2010; and WHEREAS, the Parties entered into a limited liability company operating agreement as of March 12, 2010 (the “Original Operating Agreement”); and WHEREAS, the Original Operating Agreement was amended and restated in its entirety on February 20, 2013 (the “First Amended and Restated Operating Agreement”); and WHEREAS, the Parties desire to amend and restate the First Amended and Restated Operating Agreement in its entirety; NOW, THEREFORE, for and in consideration of the foregoing and the mutual covenants hereinafter set forth, it is hereby agreed as follows: 1.
